12/18/2019

 

Re: U.S. Federal Court Summons

John Bailey <jhbii007@gmail.com>

Draft

---—-—- Forwarded message
From: John Bailey Hl <jbailey@ambitrace.app>
Date: Wed, Dec 18, 2019 at 4:02 PM

Subject: Re: U.S. Federal Court Summons

 

Case 3:19-cv-07669-WHO Bocument 14 Filed tore t9

To: JUSTICE Parquet General <parquei.general@justice.etat.lu>

Page 1 of 4

John Bailey <jhbii007@gqmaii.com>

Wed, Dec 18, 2079 at 4:05 PM

Hi Tessy, thank you for getting back to me. | have already sent you the stamped official hard copies of the documents to the address
below via United States Priority Mail. You should have it any day now.

The Tracking number for the package is: CX456117995US

I've also attached a soft copy of the document here.

Thank you once again for your time and effort(s) on our behalf and we hope to continue our business in Luxembourg before this

unpleasant business manifested with our ex employee.

If you need anything further do not hesitate to ask.

Sincerely,

John Bailey It

Luxembourg - Central Authority & practical information

Address:

Telephone:
Fax:

E-mail:

General website:

Contact person:

Central Authorityfies}:

Le Procureur général d'Eiat

Contact details:

Le Procureur général d'Etat
Cité judiciaire

Plateau du St-Esprit

L-2080 Luxembourg

+352 47 59 81-336

+352 47 05 50
parquet.general@justice.etat.lu

www. justice. public_tu

Mme Monique SCHMITZ, Avacat Général
téL.: +352 47 59 81-336/393

en son absence / in her absence:

Avocat général de permanence
12/18/2019 mail - Re: U.S. Federal fede Su
Case 3:19-cv-07669-WHO Bocument 14 Filed 12/18/19 Page 2 of 4
Languages spoken by staff: French, German, English
On 12/18/2019 12:59 AM, JUSTICE Parquet General wrote:

Dear Mister John Bailey,
| acknowledge receipt of your request.

Please find hereafter the form to be filled in either in French or German, preferably in French, and forward it by registered
mail to my office at the following address:

Parquet Général
Secrétariat Batiment CR 4.22
Plateau du Saint Esprit

L-2080 Luxembourg
Yours sincerely,

For the general advocate Monique SCHMITZ

Tessy Wahl

Secrétariat du Parquet Général
Parquet général du Grand-Duché de Luxembourg

Cité Judiciaire — batiment CR

L— 2080 Luxembourg

ték: +352 47 59 81 ~ 329
fax: +352 47 05 50

email: tessy.wahl@justice.etat.lu

url: www. justice.public.lu

Be GREEN, keep it on the SCREEN

From: John Bailey II <jbailey@ambitrace.app>

Sent: vendredi 13 décembre 2019 19:27

To: JUSTICE Parquet General <parquet.general@justice.etat.lu>; Laurent Thyes <laurent.thyes@mj.etat.lu>; Brigitte
Konz <brigitte.konz@justice.etat.lu>

Subject: Fwd: RE: U.S. Federal Court Summons
12/18/2019

mail - Re: U.S. Federal Summons
Case 3:19-cv-07669-WHO Document 14 Fed 12/18/19 Page 3 of 4

Mme Schmitz, is there another point of contact, or can | set up a time for a quick call with yourself so as to ascertain my
next steps forward in the USM 94 form / Article 5 summons process?

Sincerely,

John Bailey -

 

Forwarded Message

 

Subject:RE: U.S. Federal Court Summons
Date:Fri, 6 Dec 2019 21:10:56 -0800
From:John Bailey tl <jbailey@ambitrace.app>

To:parquet.general@justice.etat.lu

To:
Mme Monique Schmitz, Avocat General -

We have a United States Federal Court Summons we need to have served to one of our Ex American employees now
living in Luxembourg.

t understand that under the terms of The Hague convention, Article 5 requires that that the documents be translated into
French or German , and that certain forms be filled out, and all this information be sent to your office, Le Procureur
general d’ Etat who will then handle service of the court summons once said documents are submitted.

Mme Schmitz, could you let us know as soon as possible what forms we need to get fill out to get this done and over to
you soon as possible?

I'd like to thank you so very much for your time and effort(s) on our behalf.

Sincerely,
John Bailey-

john Bailey Hi

Founder

Ambrtrace
jbailey@ambitrace.app
Luxembourg Ph: 352.661.285.186
San Francisco Ph: 510.778.6547
Skype: trafalgariz

ibitrace.com

wambitrace.eu

ambitrace

Bridging The Data Visibility Gap

  
 
12/18/2019

John Bailey fi

Founder

Ambitrace
joailey@ambitrace.app
Luxembourg Ph: 352.661.285.286
Sen Francisco Ph: 510.778.6547
Skype: trafelgeriZ

www ambitrace.com

www ambitrece.eu

ambitrace

Bridging The Data Visibility Gep

sr] Signed Luxembourg Service Papers.pdf
9333K

Case 3:19-cv-07669-WHO 6

il - Re: U.S.
cument

eer ad PTEri9 Page 4 of 4
